EXHIBIT 10.71
MOVE, INC.
RESTRICTED STOCK AWARD AGREEMENT
Grantee: Robert J. Krolik
Number Shares: 150,000
Date of Grant: July 20, 2009
     1. Grant of Shares. Move, Inc. (the “Company”) hereby grants to the Grantee
named above (the “Grantee”), subject to the restrictions and the other terms and
conditions set forth in this agreement (this “Agreement”), the number of shares
indicated above of the Company’s $0.001 par value common stock (the “Shares”).
The Shares are granted as an inducement award pursuant to Nasdaq Marketplace
Rule 4350(i)(1)(a)(iv) and are not granted under any established plan of the
Company.
     2. Definitions. The following words and phrases shall have the following
meanings:
     “Change of Control” shall have the meaning set forth in the Retention
Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Agreement, references to sections of the Code shall
be deemed to include references to any applicable regulations thereunder and any
successor or similar provision.
     “Committee” means the Company’s Management Development and Compensation
Committee.
     “Retention Agreement” shall mean Grantee’s Executive Retention and
Severance Agreement dated as of June 30, 2009 (the “Retention Agreement”).
     “Stock” means the $0.001 par value common stock of the Company and such
other securities of the Company as may be substituted for Stock pursuant to
Section 7.
     3. Restrictions. The Restricted Shares are subject to each of the following
restrictions. Restricted Shares may not be sold, transferred, exchanged,
assigned, pledged, hypothecated or otherwise encumbered. If Grantee’s employment
with the Company terminates for any reason, then Grantee shall forfeit all of
Grantee’s right, title and interest in and to the Restricted Shares as of the
date of employment termination, and such Restricted Shares shall revert to the
Company immediately following the event of forfeiture. The restrictions imposed
under this Section 3 shall apply to all Shares or other securities issued with
respect to Restricted Shares hereunder in connection with any merger,
reorganization, consolidation, recapitalization, stock dividend or other change
in corporate structure affecting the Shares.
     4. Expiration and Termination of Restrictions. The restrictions imposed
under Section 3 will expire on the earliest to occur of the following (the
period prior to such expiration being referred to herein as the “Restricted
Period”):

 



--------------------------------------------------------------------------------



 



          (a) as to 50,000 Restricted Shares on each of the first three
(3) anniversaries of the Grant Date; provided that Grantee remains an employee
of the Company on each such anniversary, respectively; or
          (b) as to all of the Restricted Shares, upon a Change of Control of
the Company.
     5. Delivery of Shares. The Shares will be registered in the name of Grantee
as of the Grant Date and may be held by the Company during the Restricted Period
in certificated or uncertificated form. If a certificate for Restricted Shares
is issued during the Restricted Period, such certificate shall be registered in
the name of Grantee and shall bear a legend in substantially the following form:
“This certificate and the shares of stock represented hereby are subject to the
terms and conditions contained in a Restricted Stock Award Agreement between the
registered owner and Move, Inc. Release from such terms and conditions shall be
made only in accordance with the provisions of such Agreement, copies of which
are on file in the offices of Move, Inc.” Stock certificates for the Shares,
without the above legend, shall be delivered to Grantee or Grantee’s designee
upon request of Grantee after the expiration of the Restricted Period, but
delivery may be postponed for such period as may be required for the Company
with reasonable diligence to comply, if deemed advisable by the Company, with
registration requirements under the Securities Exchange Act of 1933, listing
requirements of any national securities exchange, and requirements under any
other law or regulation applicable to the issuance or transfer of the Shares.
     6. Voting and Dividend Rights. The Grantee, as beneficial owner of the
Shares, shall have full voting and dividend rights with respect to the Shares.
     7. Changes in Capital Structure. In the event of a nonreciprocal
transaction between the Company and its stockholders that causes the per-share
value of the Stock to change (including, without limitation, any stock dividend,
stock split, spin-off, rights offering, or large nonrecurring cash dividend),
the Committee shall make such adjustments to the Restricted Shares as it deems
necessary, in its sole discretion, to prevent dilution or enlargement of rights
immediately resulting from such transaction. Without limiting the foregoing, in
the event of a subdivision of the outstanding Stock (stock-split), a declaration
of a dividend payable in shares of Stock, or a combination or consolidation of
the outstanding Stock into a lesser number of shares of Stock, the shares of
Stock under this Agreement shall automatically, without the necessity for any
additional action by the Committee, be adjusted proportionately.
     8. No Right of Continued Employment. Nothing in this Agreement shall
interfere with or limit in any way the right of the Company to terminate the
Grantee’s employment at any time, nor confer upon the Grantee any right to
continue in the employ of the Company.
     9. Payment of Taxes. Upon issuance of the Shares hereunder, the Grantee may
make an election to be taxed upon such award under Section 83(b) of the Code. To
effect such election, the Grantee may file an appropriate election with Internal
Revenue Service within thirty (30) days after award of the Shares and otherwise
in accordance with applicable Treasury Regulations. The Grantee will, no later
than the date as of which any amount related to the

- 2 -



--------------------------------------------------------------------------------



 



Shares first becomes includable in the Grantee’s gross income for federal income
tax purposes, pay to the Company, or make other arrangements satisfactory to the
Committee regarding payment of, any federal, state and local taxes of any kind
required by law to be withheld with respect to such amount. The obligations of
the Company under this Agreement will be conditional on such payment or
arrangements, and the Company will, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Grantee.
     10. Successors. This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement.
     11. Severability. If any one or more of the provisions contained in this
Agreement are invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.
     12. Notice. Notices and communications under this Agreement must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to Move, Inc., 30700 Russell Ranch Road, Westlake
Village, CA 91362, Attn: General Counsel, or any other address designated by the
Company in a written notice to the Grantee. Notices to the Grantee will be
directed to the address of the Grantee then currently on file with the Company,
or at any other address given by the Grantee in a written notice to the Company.
     13. Arbitration. Any claim, dispute or controversy arising out of this
Agreement, the interpretation, validity or enforceability of this Agreement or
the alleged breach thereof shall be submitted by the parties to binding
arbitration by the American Arbitration Association. The site of the arbitration
proceeding shall be in Los Angeles County, California, or another location
mutually agreed to by the parties.
     14. Amendment and Modification. This Agreement may be amended or modified
only by a writing signed by both parties hereto.
     15. Governing Law. This Agreement is governed by and will be construed in
accordance with the laws of the State of California.
(signatures on following page)

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Move, Inc., acting by and through its duly authorized
officers, has caused this Agreement to be executed, and the Grantee has executed
this Agreement, all as of the day and year first above written.

         
MOVE, INC.:
  GRANTEE:    
 
       
By: /s/ James S. Caulfield
 
Name: James S. Caulfield
  /s/ Robert J. Krolik
 
Robert J. Krolik    
Title: EVP, General Counsel & Secretary
       

- 4 -